BLAND, P. J.
— The contention of the defendant is, that plaintiff was not the procuring cause of the sale.
The verdict being for plaintiff the evidence should be viewed in its most favorable aspect in support of the verdict. Hewitt, for the purpose of finding out the owner anddhe price of the lot, represented Little; what he. did, in this respect, Little did. Little, through Hewitt, went to plaintiff and through plaintiff was put in communication with the owner and learned the price of the lot and the fact that plaintiff was authorized by the owner to sell the lot at $90 per front foot. Little, for the reason that he had other matters on hand requiring his immediate attention, postponed the proposition to sell the lot at $90 per foot until he got ready to take up the matter. When he was ready to take the matter up he went to Epstein, ánother real estate agent of defendant who was known to Little to have authority to sell the lot, and made the purchase from him without notice to plaintiff or Hewitt, and defendant approved the sale at a price less than he had given plaintiff. The trans*473action was not different than it would have been had Little gone to defendant and negotiated the sale with him in person, instead of going to his agent and making the purchase.
The evidence, therefore, tends to prove that plaintiff set on foot inquiries and negotiations that finally culminated in the sale; in other words, that he brought the buyer and seller together, if so he is entitled to his commission. Veatch v. Norman, 95 Mo. App. 500, 69 S. W. 472.
The judgment is affirmed.
Barclay and Goode, JJ., concur.